DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.
 
Response to Amendment
This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/241,282 filed on March 12, 2021.  Claims 1 to 21 are currently pending with the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites generating a representation of an audio portion of query content being presented on a display of a media playback device, in a first determination, determines whether the representation of the audio portion of the query content 
The limitation of generating a representation of an audio portion of query content being presented on a display of a media playback device, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by at least one hardware processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by at least one hardware processor” language, “generating”, in the context of this claim encompasses the user mentally determining a representation of a portion of a song that is being played in a screen or media playback device and that the user is looking at, that could be part of the melody of a song, or determining that the chorus portion of the song will represent the audio content.  The limitation of generating a text representation of text corresponding to words that are sung or spoken in the query content being presented on the display of the media playback device, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by at least one hardware processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by at least one hardware processor” language, “generating”, in the context of this claim encompasses the user mentally and with the aid of pen and paper, generating a text representation of a text of corresponding to the words that are sung or spoken in a song that is being played in a screen or media playback device and that the user is looking at, by writing down the lyrics of the song in a sheet of paper.  The limitations of 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “responsive to the first determination yielding a match and the second determination yielding a match, causes a first indication to be presented on the display of the media playback device indicating that the query content contains a known performance of first known content, wherein the first indication includes identifying information of the known performance of the first known content”, “responsive to the first determination yielding no match 
e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the query content is associated with media content being presented on the media playback device”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the first indication comprises a first overlay message that is overlaid onto the media content being presented on the media playback device and wherein the second indication comprises a second overlay 
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the representation is a fingerprint”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the text corresponding to words that are sung or spoken in the query content is based on close captioning data that is associated with the query content”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the text corresponding to words that are sung or spoken in the query content is based on optical character recognition performed on video that is part of the query content”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the text corresponding to words that are sung or spoken in the query content is based on speech recognition performed on the audio of the query content”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “causing the second indication to be presented includes at least one of: transmitting the second indication over a 
Claim 9 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 9 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the second indication to be presented includes superimposing the second indication on video that is part of the query content”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 10 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the second indication includes an advertisement for a recording of the known performance of the second known content”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 11 to 21 since they recite similar limitations.
Claims 1 to 21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Allowable Subject Matter
Claims 1 to 21 are allowable over the prior art of record, pending the overcoming of the 101 Rejections set forth above. 

Response to Arguments
	The following is in response to Applicant’s arguments filed on March 12, 2021.  Arguments have been carefully and fully considered, but are not persuasive.

	In regards to claim 1, Applicant argues that “it is plainly apparent from the language of the claim that such a system is clearly not directed to mathematical concepts, certain methods of organizing human activity, and mental processes, therefore, the claims are directed to patentable subject matter”.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the mental process grouping of the abstract ideas.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that “if a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” (See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-73 (Fed. Cir. 2011)). After analyzing the claim, it has been determined that the claim recites limitations that fall within the mental process grouping, as explained in the rejections above, and therefore, the claim recites an abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169